Citation Nr: 0639207	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1971 to 
July 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in December 2004, and a 
substantive appeal was received in February 2005.  A Board 
hearing was held at the RO in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran is seeking entitlement to service connection for 
hepatitis C and for low back disability.  

With respect to the veteran's claim for low back disability, 
service medical records showed that the veteran suffered a 
back strain in August 1974.  Further, in May 1975, the 
veteran suffered a low back injury when he was pushed into a 
wooden railing.  A subsequent record in June 1975 showed that 
the veteran complained of a back ache.  VA treatment records 
and private treatment records in the claims file show that 
the veteran currently suffers from low back disabilities, 
including degenerative disc disease and lumbar facet 
arthropathy.  Further, the veteran asserts that his low back 
continued to hurt immediately following discharge from active 
duty service and that he sought treatment for his low back 
starting in 1975 from a private chiropractor.  However, 
according to the veteran, these treatment records have since 
been destroyed.  Under these circumstances, the Board finds 
that a VA examination is required to determine the etiology 
of any current low back disability in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Further, with regard to both issues, the veteran testified at 
the July 2005 Board hearing that he was receiving Social 
Security Administration (SSA) benefits.  A March 2003 SSA 
Decision submitted by the veteran notes that the veteran 
mainly received treatment from the VA, and the Board notes 
that VA treatments records are in the claims file.  However, 
the Decision also referenced a June 2002 consultative medical 
examination by Dr. K.K., which does not appear to be in the 
claims file.  Based upon review of the claims file, it does 
not appear that the veteran's complete SSA records have been 
requested.  As there is indication that these records contain 
medical evidence not in the claims file, the RO should obtain 
the administrative decisions pertaining to the veteran's 
claim and any underlying medical records from the SSA.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any currently 
manifested low back disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should clearly list all of 
the veteran's current low back 
disabilities and offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
related to a back injury during service 
as opposed to other causes or to the 
aging process.  

4.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence received since the statement 
of the case, and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


